internal_revenue_service number release date index number ---------------------------------------------------- ----------------------------------------- --------------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-152307-12 date may x y ----------------------------------------------------------------------------------------------------------------------------- ----------------------------------------- state ------------- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by x’s authorized representatives requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code facts x is a limited_liability_company organized under the laws of state x intends to form y under the laws of state and cause y to become a publicly_traded_partnership within the meaning of sec_7704 x represents that y will earn income by providing services to oil and natural_gas producers critical to the producers’ ability to retrieve otherwise inaccessible oil_and_gas reserves specifically y will earn income by providing essential fluid solids and other oilfield waste handling treatment and disposal services necessary for its customers’ use of the fracturing technique of oil and natural_gas extraction x intends that y provide such services through affiliated operating limited_partnerships limited_liability companies or disregarded entities fracturing is a technique by which fluids are pumped into an oil or gas well at high pressure to fracture geologic formations and open up pathways for the oil or gas to flow up for extraction y will earn fees from the supply of water chemicals and other solutions used in the fracturing process y will provide transportation services for those plr-152307-12 fluids via trucks tanks and in some cases pipelines y also will provide heating services with respect to such fluids using superheaters and hot oilers in addition y will treat and dispose_of completion fluids drilling muds drill cuttings contaminated soil tank bottoms produced water pit water fracturing fluid and flowback which result from the use of the fracturing process in compliance with environmental regulations y will also remove and treat fluids used to wash and remove debris from containers trucks and equipment used by the oil_and_gas producers in addition to its provision of fluids and waste removal treatment recycling and disposal services y will earn income from hydrocarbon remediation services y will remove such hydrocarbons from drilling waste at its treatment facilities during the waste treatment and disposal process y will then sell such reclaimed hydrocarbons on relevant markets x represents that y does not intend to market reclaimed hydrocarbons to end users at the retail level and to the extent that y earns income from the marketing of reclaimed hydrocarbons to end-users at the retail level y will treat such income as non-qualifying income under sec_7704 x also represents that y will provide what it refers to as further miscellaneous services related to and in support of its primary fluid handling business y will earn income from the provision of refined fuels such as diesel to oil and natural_gas producers for use in their exploration and production activities x represents that y does not intend to provide refined fuels to end-users at the retail level and to the extent that y earns income from the provision of refined fuels to end users at the retail level y will treat such income as non-qualifying income under sec_7704 furthermore to support this business y will design own manage and operate rail and rail transportation assets y also will design develop own operate license and manage communications technology which will provide remote monitoring capabilities to oil and natural_gas producers and early detection of problems with the pumps and recovery facilities used in the production activities finally because oil and natural_gas companies as well as oil_and_gas pipeline operators are required_by_law at both the federal and the state level to inspect their oil_and_gas pipelines and gathering systems on a regular basis to protect the environment and ensure public safety y will provide infrastructure inspection services law sec_7704 provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interest in that partnership are readily_tradable on a secondary market or substantial equivalent thereof plr-152307-12 sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income includes income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber the conference_report accompanying the omnibus budget reconciliation act of in discussing the type of qualifying_income described in sec_7704 provides the following income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose oil gas or products thereof means gasoline kerosene number fuel oil refined lubricating oils diesel_fuel methane butane propane and similar products which are recovered from petroleum refineries or oil field facilities oil gas or products thereof are not intended to encompass oil or gas products that are produced by additional processing beyond that of petroleum refineries or field facilities such as plastics or similar petroleum derivatives income of certain partnerships whose exclusive activities are transportation and marketing activities is not treated as passive-type income for example the income of a partnership whose exclusive activity is transporting refined petroleum products by pipeline is intended to be treated as passive-type income but the income of a partnership whose exclusive activities are transporting refined petroleum products by truck or retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as passive type income h_r rep no 100th cong 1st sess c b the senate report accompanying the technical_and_miscellaneous_revenue_act_of_1988 provides the following plr-152307-12 with respect to marketing of minerals and natural_resources eg oil_and_gas and products thereof the committee intends that qualifying_income be income from marketing at the level of exploration development processing or refining oil_and_gas by contrast income from marketing minerals and natural_resources to end users at the retail level is not intended to be qualifying_income for example income from retail marketing with respect to refined petroleum products eg gas station operations is not intended to be treated as qualifying_income s rep no 100th cong 2d sess conclusion based solely on the facts presented and representations made we conclude that y’s gross_income from the removal treatment recycling and disposal of fracturing flowback produced water and other residual waste products generated by oil_and_gas wells during the fracturing process is qualifying_income within the meaning of sec_7704 we further conclude that the income derived from the marketing and distribution of salvaged hydrocarbons excluding income earned from marketing minerals and natural_resources to end users at the retail level will also constitute qualifying_income within the meaning of sec_7704 finally we conclude that to the extent the miscellaneous services described above are provided to customers engaged in drilling exploration and production transportation or mining of a mineral_or_natural_resource for use in those activities excluding income earned from providing such services with respect to end users at the retail level y’s gross_income from the provision of those services is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y meets the percent gross_income requirement in sec_7704 to the extent that y’s gross_income from its activities described above are not attributable to its customer’s sec_7704 activities ie to activities of the customer such as drilling exploration and production transportation or mining of a mineral or natural_resources that would generally be expected to produce gross_income that is qualifying under sec_7704 regardless of the customer’s federal tax classification this letter will not apply in determining whether the income that may be derived by x from such other uses constitutes qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-152307-12 in accordance with the power_of_attorney on file with this office we are sending copies of this letter to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
